Case 2:18-cv-00412-RWS-RSP Document 49-2 Filed 04/24/19 Page 1 of 3 PageID #: 1517



                               UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF TEXAS
                                    MARSHALL DIVISION

   TRAXCELL TECHNOLOGIES, LLC,   )
   Plaintiff,                    )
                                 )                       Civil Action No. 2:18-cv-412
   v.                            )
                                 )
   NOKIA SOLUTIONS AND           )
   NETWORKS US LLC; NOKIA        )
   SOLUTIONS AND NETWORKS OY;    )                       JURY TRIAL DEMANDED
   NOKIA CORPORATION; NOKIA      )
   TECHNOLOGIES OY;              )
   ALCATEL-LUCENT USA, INC.; HMD )
   GLOBAL; AND HMD GLOBAL OY,    )
   Defendants.                   )

                          DECLARATION OF WILLIAM P. RAMEY, III



      1. My name is William P. Ramey, III. I am over the age of 21. I have never been convicted

   of a felony, and I have personal knowledge of the facts contained herein, which are true and correct.

   If called as a witness, I could competently testify to these statements.

      2. I am licensed to practice law in the state of Texas and am an attorney with the law firm of

   Ramey & Schwaller, LLP. I represent the Plaintiff in the above-captioned lawsuit.

          3.      The Court previously ordered service on all defendants by March 28, 2019.

          4.      In response, my firm immediately requested and received a new summons in the

   name of HMD Global Oy.

          5.      I personally contacted opposing counsel to see if they would accept service, given

   that they had appeared at the scheduling conference. William McCabe, on behalf of Defendant

   HMD Global Oy, declined to accept service.

          6.      My firm sent a copy of the complaint with the summons to both the England and

   Finland location of HMD Global Oy.


                                                             1
Case 2:18-cv-00412-RWS-RSP Document 49-2 Filed 04/24/19 Page 2 of 3 PageID #: 1518



          7.      My firm contracted with a third party for service, Process Service Network, LLC.

   On March 29, 2019, my firm learned service was not performed properly under the Federal Rules

   of Civil Procedure through Process Service Network.

          8.      I then then served HMD through the Texas Secretary of State on or about April 8,

   2019. I served HMD through the Texas Secretary of State with the First Amended Complaint and

   the proper summons. I have not received the Whitney Certificate back from the Texas Secretary

   of State, but the complaint was sent from the Texas Secretary of State on April 9, 2019. Exhibit 1

   to this Declaration is a true and correct copy of a screen shot showing process was served by the

   Texas Secretary of State.

          9.      My firm received a Certificate from the Hauge Convention that HMD Global OY

   UK Branch, in London, Level 4, 4 Kingdom Street, Paddington Central, London W2 6BD was

   served on April 8, 2019 and that proof of service was filed with the court as ECF No. 46. HMD

   was served the Original Complaint as process through the Hague Convention was started on

   December 27, 2018, i.e., before the First Amended Complaint was filed.

          10.     HMD Global Oy’s counsel received the First Amended Complaint on or about

   February 27, 2019, as I personally e-mailed a copy.

          11.     To prevent any potential prejudice, my firm served HMD Global Oy with Plaintiff’s

   Infringement Contentions as required by the Docket Control Order on April 17, 2019.


          I declare under penalty of perjury under the laws of the United States of America that the

   foregoing is true and correct.




                  Executed on April 24, 2019.



                                                           2
Case 2:18-cv-00412-RWS-RSP Document 49-2 Filed 04/24/19 Page 3 of 3 PageID #: 1519



                                           William P. Ramey, III




                                               3
